United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 1ST FINANCIAL SERVICES CORPORATION (Exact name of the registrant as specified in its charter) NORTH CAROLINA 000-53264 26-0207901 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 101 Jack Street Hendersonville, North Carolina 28792 (Address of Principal Executive Office) (828) 697-3100 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: þ No: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes: þ No: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes:o No: þ Common Stock, $5 par value 5,125,302 shares outstanding as of May 5, 2011 1st Financial Services Corporation Index Page Number PARTI FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets March 31, 2011 (Unaudited) and December 31, 2010 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 4 Consolidated Statements of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3 Quantitative and Qualitative Disclosures about Market Risk 57 Item 4 Controls and Procedures 57 PART II OTHER INFORMATION Item 1 Legal Proceedings 58 Item 1A Risk Factors 58 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 3 Defaults upon Senior Securities 58 Item 4 (Removed and Reserved) 58 Item 5 Other Information 58 Item 6
